Name: Council Regulation (EEC) No 2116/81 of 23 July 1981 amending Regulation (EEC) No 316/77 concerning the application of an anti-dumping duty on chains, for cycles and motorcycles, originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 81 Official Journal of the European Communities No L 208 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2116/81 of 23 July 1981 amending Regulation (EEC) No 316/77 concerning the application of an anti ­ dumping duty on chains , for cycles and motorcycles , originating in Taiwan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the conversion rate of the European unit of account into the Greek national currency does not appear in Regulation (EEC) No 316/77 ; whereas, consequent upon the accession of Greece , Regulation (EEC) No 316/77 should be amended to take account of the drachma/European unit of account conversion rate , HAS ADOPTED THIS REGULATION : Article 1 The rates of conversion into national currencies set out in Article 1 of Regulation (EEC) No 316/77 are hereby replaced by the following : 'Belgian and Luxembourg francs : 41-5751 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC ) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 14 thereof, Having regard to the proposal from the Commission , Whereas a definitive anti-dumping duty on chains, for cycles and motor cycles , originating in Taiwan was imposed by Regulation (EEC) No 3 1 6/77 (2 ) ; Whereas the amount of that duty corresponded to the difference between the declared value of these products and 1-39 European units of account, converted into national currencies in accordance with the rates established in Regulation (EEC) No 316/77 ; Whereas the conversion rates of the European unit of account into the various national currencies, as estab ­ lished in Regulation (EEC) No 316 /77 , were amended by Regulation (EEC) No 2571 /77 ( 3 ) to take account of monetary fluctuations ; whereas these conversion rates have again changed because of further monetary fluc ­ tuations and Regulation (EEC) No 316/77 should therefore be amended accordingly ; German mark : Dutch guilder : Pound sterling : Danish krone : Greek drachma : 2-53579 2-81196 0-540172 7-98189 61-9753 5-98430 1 263-67 0-695307 1-20810 ' French franc : Italian lira : Irish pound : United States dollar : Article 2 This Regulation shall enter into force on the 10th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1981 . For the Council The President N. LAWSON (') OJ No L 339 , 31 . 12 . 1979 , p . 1 . ( 2 ) OJ No L 45, 17 . 2 . 1977 , p . 4 . ( 3 ) OJ No L 300, 24 . 11 . 1 977 , p . 2 .